Citation Nr: 0532442	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  02-21 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of an intestinal obstruction secondary to abdominal 
adhesions, currently rated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for hepatitis C 
with high liver enzymes, currently rated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions in 
October 2001 and December 2001 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
This case was previously before the Board in September 2004 
and remanded for additional development and adjudication.  


FINDINGS OF FACT

1.  The postoperative residuals of an intestinal obstruction 
secondary to abdominal adhesions are manifested by moderate 
symptoms including abdominal pain and cramping without 
evidence of partial obstruction manifested by delayed 
motility of barium meal and more than occasional episodes of 
pain.

2.  The veteran has a 6 centimeter scar in the central 
abdominal region and a 4.5 centimeter drainage scar in the 
right lower flank that are slightly tender and superficial.

3.  The veteran's hepatitis C was manifested by abnormal 
liver function tests, associated fatigue, malaise, 
gastrointestinal disturbances and a 20 pound weight loss.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for post 
operative residuals of an intestinal obstruction secondary to 
abdominal adhesions have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7301 (2005).

2.  A separate 10 percent rating is warranted for a 6 
centimeter scar in the central abdominal region and 4.5 
centimeter drainage scar in the right lower flank.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).

3.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for 40 percent evaluation for hepatitis C 
with high liver enzymes have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102 4.114, 
Diagnostic Code 7354 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

The veteran's claim for increased ratings was received in 
June 2000.  The record reflects that he and his 
representative were provided with copies of the October 2001 
and December 2001 rating decisions; the October 2002 
statement of the case; and the supplemental statements of the 
case issued in March 2003 and August 2005.  By way of these 
documents, the veteran was informed of the evidence needed to 
support his claim for increased ratings.  Thus, these 
documents provided notice of the laws and regulations, the 
cumulative evidence already of record, and the reasons and 
bases for the determination made regarding the claim, which 
the Board construes as reasonably informing him of the 
information and evidence not of record that is necessary to 
substantiate his claim.

By letters dated in June 2003, November 2004 and June 2005, 
the RO advised the veteran of the criteria for establishing 
his claim, the types of evidence necessary to prove his 
claim, the information necessary for VA to assist him in 
developing his claim, and the evidence that the RO had 
received.  The veteran was notified of which portion of that 
evidence he was responsible for sending to VA and which 
portion of that evidence VA would attempt to obtain on his 
behalf.  The letter suggested that he submit any evidence in 
his possession.  The letter also informed the veteran that at 
his option, the RO would obtain any non-Federal private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, at 125.  Thus, the contents of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, private treatment records identified by 
the veteran as relevant to his claim, and the reports of VA 
examinations in September 2001 and June 2005 have been 
obtained and associated with the claims file.  The veteran 
was offered an opportunity to present testimony at a hearing 
in this case, but declined.  The veteran does not assert that 
there is additional evidence to be obtained or that there is 
a request for assistance that has not been acted on.  All 
records obtained or generated have been associated with the 
claim file.  The Board finds that the RO has complied with 
the duty to assist the veteran with the development of his 
claim.  38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2005).

Accordingly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Laws and Regulations for Increased Ratings

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S .C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2005), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).  



1.  Abdominal Adhesions

A 10 percent rating has been in effect for post operative 
residuals of an intestinal obstruction secondary to abdominal 
adhesions since June 1973.  The veteran's current request for 
an increased rating was received in June 2000.

In connection with his current claim, the veteran underwent a 
contract examination through QTC Medical Services in 
September 2001.  The examination did not include a review of 
the veteran's relevant clinical history and there were few 
clinical findings.  Following the examination the examiner 
noted the veteran continued to have a small amount of pain in 
the surgical area.  

Additional evidence includes VA and private treatment records 
dated from 2000 and 2003 are negative for a documented 
pattern of repeated medical visits associated with the 
abdominal adhesions.  

On VA examination in June 2005, the examiner reviewed the 
claims file in its entirety, took a detailed history of the 
veteran's service and post-service symptoms, and reviewed 
abdominal X-ray findings.  Specifically, the examiner noted 
the veteran's history of shrapnel wounds to the stomach, 
which required surgery during service.  Additional surgery 
was performed after service discharge in 1972 due to 
abdominal cramps and severe pain resulting from adhesions 
around the small intestines.  The veteran reported nausea 
twice a month but no vomiting.  He also reported soft stools 
since the 1972 surgery, averaging 2 -3 per day problems with 
gas, bloating, belching and flatus.  He had no food 
restrictions.

The veteran reported that he was employed with the Boeing 
Corporation in a technical position in the nuclear propulsion 
area.  He worked with radioactive materials and had to lift, 
push, pull, carry and squat.  The objects were generally less 
than 40 pounds in weigh.  His primary complaint relating to 
abdominal problems was regurgiation with bending, squatting 
and stooping due to increased intraabdominal pressure.  The 
veteran stated that he had not lost time from work due to his 
service connected problems.  

On physical examination the veteran was noted to be 5 feet, 5 
inches in height and weighed 184 pounds.  There was a large 
scar running from the right upper quadrant to the midline and 
from the epigastrium to the proximal pubic area.  The 
horizontal portion of the scar, in the right upper quadrant 
was 18 centimeters in length and was well-healed and 
nontender.  The length of the vertical scar was 30 
centimeters and also well healed.  There was a small scar in 
the central abdominal area running to the right central 
abdominal area 6 centimeters in length.  There were two 4 
centimeter drainage scars in the right mid flank and the 
right lower flank as well as a 4.5 centimeter drainage scar 
in the belt area.  The lower of the scars was noticeably 
irritated by the veteran's pants and belt.  The abdomen was 
distended with diminished bowel sounds.  Percussion of the 
abdomen revealed much gas throughout most of the large 
intestines.  The stomach was also hyperresonant.  The 
abdominal wound was well-healed and slightly tender in the 
central abdominal region.  There was no ventral hernia noted 
and no masses felt, other than the scar tissue in the scar 
areas.  Palpation of the liver revealed it to be nontender 
and at 8 centimeters within normal limits.  There was no 
splenic enlargement found and rectal examination revealed no 
hemorrhoids and normal sphincter tone.  The prostate was 
normal.  X-rays revealed a nonspecific bowel gas pattern 
without definitive evidence of obstruction.  The clinical 
impression was status post multiple service-connected 
abdominal surgeries with residual moderate disability, 
primarily manifested by abdominal distention, multiple soft 
stools, occasional nausea and regurgitation secondary to 
surgical residuals. 

While this appeal was pending, the applicable rating criteria 
for disorders of the digestive system were amended effective 
July 2, 2001.  See 66 Fed. Reg. 29,488 (May 31, 2001).  The 
timing of this change requires the Board to first consider 
the claim under the pre-amended regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 
7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

However, as the schedular ratings applicable to peritoneal 
adhesions (Diagnostic Code 7301) did not change as a result 
of these revisions, the Board finds that no prejudice will 
result to the veteran by way of appellate review of the claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under Diagnostic Code 7301, a 10 percent rating is warranted 
for moderate adhesions with pulling pain on attempting to 
work or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation, perhaps 
alternative with diarrhea, or abdominal distension.  A 30 
percent evaluation contemplates a "moderately severe" 
disorder with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  A 50 percent evaluation contemplates 
"severe" symptomatology with definite partial obstruction 
shown by X-ray, with frequent and prolonged episodes of 
severe colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  38 C.F.R. § 4.114, Diagnostic Code 
7301 (2005).

A review of the medical evidence reveals very few, if any, 
recent clinical findings attributable to the abdominal 
adhesions.  There is no objective indication that the veteran 
has sought or received any regular treatment for symptoms 
associated with abdominal adhesions during the appeal period.  
The principal symptomatology noted clinically has been pain 
aggravated by body movement, occasional nausea, abdominal 
distention and diarrhea, all of which are contemplated by the 
10 percent rating currently assigned.  For an evaluation of 
30 percent for moderately severe peritoneal adhesions, there 
must be evidence of partial gastrointestinal obstruction 
manifested by delayed motility of barium meal.  Neither the 
examination reports nor the clinical records document such 
obstruction.  Therefore, the Board finds that there is simply 
not enough objective, credible evidence to support a 
schedular evaluation in excess of 10 percent for this 
service-connected disability.  

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  As the findings clinically 
shown do not satisfy or approximate (see 38 C.F.R. § 4.7) the 
criteria for the next higher rating, a rating in excess of 10 
percent is not warranted.  

However, the question remains whether the veteran is entitled 
to a separate evaluation for the residual scars.  

Scars, other than head, face, or neck, that are deep or that 
cause limited motion warrant a 10 percent rating if the area 
or areas exceed 6 square inches (39 sq. cm).  A deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2005).  Scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent rating for area or 
areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2005).  A 10 percent rating may be assigned for scars which 
are superficial and unstable.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7803 
(2005).  A 10 percent rating is assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).  Scars may also be rated based 
on limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2005).

The Board notes that there is a scar which measures 6 
centimeters in length in the central abdominal area.  It was 
noted to be slightly tender on examination.  There was also a 
4.5 centimeter drainage scar that was noticeably irritated by 
the veteran's clothing.  As such, the Board finds that a 
separate 10 percent rating is warranted for both scars under 
Diagnostic Code 7804.  The remaining scars have been 
described by the VA examiner as being well-healed and non-
tender and there is no evidence of increased disability 
associated with the them.  

The Board notes that the veteran, through his representative, 
has challenged the adequacy of the recent April 2005 
examination.  However, given the dearth of recent outpatient 
treatment records and the fact that the review of the claims 
file, as well as the history provided by the veteran, and 
considered by the examiner, is consistent with that reflected 
in the record, the report of that examination (which reflects 
not only the veteran's history, but complaints, clinical 
findings and diagnosis) is sufficient for rating purposes.  
38 C.F.R. § 4.2 (2005); Abernathy v. Principi, 3 Vet.App. 461 
(1992). 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

2.  Hepatitis C

Historically, the veteran sustained multiple shrapnel wounds 
one of which lacerated his liver while in Vietnam.  As a 
result, he underwent surgery and partial removal of his 
liver.  In March 1972, the RO granted service connection for 
status post repair of the lacerated liver and assigned a 10 
percent evaluation.  In 1972 the veteran underwent additional 
surgery for an intestinal obstruction secondary to abdominal 
adhesions.  The disability was recharacterized as post 
operative intestinal obstruction secondary to abdominal 
adhesions with postoperative repair of the lacerated liver.  
The 10 percent evaluation was continued.

During a period of hospitalization in 1979, for treatment of 
unrelated seizures, the veteran underwent consultation for 
elevated liver enzymes.  A liver biopsy and laboratory 
findings were suggestive of hepatitis.  In a February 1980 
rating decision, the RO included the findings as part and 
parcel of the service connected abdominal adhesions.  See 38 
C.F.R. § 4.114.  The RO recharacterized the disability as 
postoperative intestinal obstruction secondary to abdominal 
adhesions with postoperative repair, lacerated liver with 
abnormal transaminases suggesting hepatitis.  The RO 
determined that the 10 percent evaluation was appropriate.  
Subsequent testing for liver function revealed hepatitis C.  

Private treatment records dated in 2000 and 2001 show that in 
August 2000, the veteran had a heavy viral load of about 5.8 
million copies and a genotype 1A.  A recent liver panel was 
normal except for an ALT of 68.  The examiner recommended 
anti-viral therapy due to liver biopsy findings of moderate 
fibrosis and mild to moderate necro-inflammatory activity.  
The veteran began treatment with Ribavirin and Interferon in 
January 2001.  The veteran's weight prior to treatment was 
about 190 pounds.  In February 2001, it was noted that the 
veteran complained of increasing weakness and fatigue.  
Thereafter, in March 2001, he complained of some 
irritability.  In July 2001, it was noted that the veteran 
was tolerating his medication well, except for some weight 
loss.  

The veteran underwent a contract examination through QTC 
Medical Services in September 2001.  The examination did not 
include a review of the veteran's relevant clinical history, 
but the examiner did note the veteran had been on anti-viral 
therapy for 8 months with injections administered three times 
a week.  The veteran reported that the day following the 
injection he usually developed flu-like symptoms.  He 
complained of chills, fever, anemia, abdominal pain, nausea 
and vomiting.  He also reported occasional fever and easy 
fatigability.  The veteran's weight at the time of 
examination was 170 pounds.  

In October 2001, a separate evaluation for Hepatitic C with 
liver enzymes was granted with an evaluation of 20 percent 
effective July 2, 2001, the date which regulations allowed 
for a separate evaluation for hepatitis C.  

A March 2002 medical report from the veteran's treating 
physician noted that the veteran's most recent viral load in 
January 2002 was less than 1,000 copies compared to 5 million 
copies noted the year prior.  Additional treatment record 
show the veteran's weight at 166 pounds in July 2002 and 176 
pounds in December 2003.  

On VA examination in June 2005, the examiner reviewed the 
claims file in its entirety, took a detailed history of the 
veteran's service and post-service symptoms, and reviewed 
laboratory findings.  Specifically the examiner noted the 
veteran's receipt of interferon therapy from 2001 to 2002 and 
that the veteran's response was apparently excellent with 
great improvement in liver functions and viral load which 
dropped to nearly undetectable levels.  The veteran reported 
that to the best of his knowledge he did not have any current 
symptoms of hepatitis C and that although he lost weight 
during treatment, his current weight was 184 pounds.  On 
examination, the liver was nontender and within normal limits 
at 8 centimeters.  The clinical impression was hepatitis C, 
status post successful treatment with interferon nondisabling 
at present time.  

While this appeal was pending, the applicable rating criteria 
for disorders of the digestive system were amended effective 
July 2, 2001.  See 66 Fed. Reg. 29,488 (May 31, 2001).  The 
timing of this change requires the Board to first consider 
the claim under the pre-amended regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 
7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the old criteria, peritoneal adhesions, 38 C.F.R. § 
4.114, Diagnostic Code 7301, and infectious hepatitis, 
Diagnostic Code 7345, could not be combined.  If a veteran 
had both conditions, a single evaluation was assigned under 
the diagnostic code that reflected the predominant disability 
picture, and the rating was raised to the next higher level 
if the overall disability warranted.  38 C.F.R. § 4.114 
(2001). 

Effective July 2, 2001, the veteran's abdominal adhesions and 
hepatitis C could be assigned separate ratings.  The revised 
regulations added a new diagnostic code, 7354, which 
specifically governs the evaluation of hepatitis C (as well 
as non-A, non-B hepatitis).  In October 2001, the RO assigned 
a separate 20 percent rating for hepatitis C.

Under 38 C.F.R. § 4.114, Diagnostic Code 7354, a 20 percent 
rating is assigned for daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  A 40 
percent rating is assigned for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2005).

"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician. 38 C.F.R. § 4.114, Diagnostic Code 7354 (Note 
(2)).  The term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  See 38 C.F.R. § 4.112 (2005).

The veteran's symptoms of hepatitis C as of July 2001, the 
date that the separate evaluation was assigned, are shown by 
the VA medical examination of September 2001, by VA clinical 
notes from the period 2000 to 2003, and by the veteran's 
contentions.  These treatment records provide some evidence 
that the veteran hepatitis C symptoms had increased.  The 
veteran began interferon treatment in January 2001.  Within 
months of that treatment, his symptoms of fatigue and 
weakness had markedly increased.  During the examination in 
September 2001, the veteran complained of chills, fever, 
anemia, abdominal pain, nausea and vomiting and easy 
fatigability associated with his treatment of hepatitis C.  
These records also show the veteran's weight dropped from 190 
pounds to 170 pounds during his antiviral therapy.  

The evidence of record in 2001 shows that the manifestations 
of veteran's service-connected disability more closely 
approximate those required for the higher rating.  For this 
reason, with resolution of reasonable doubt in the veteran's 
favor, effective July 2001, a 40 percent rating, but no more, 
is warranted for hepatitis C.  In reaching this conclusion, 
the Board has given due consideration to 38 C.F.R. § 4.7 
(2005) and the doctrine of reasonable doubt.  


ORDER

Entitlement to an increased evaluation for post operative 
residuals of intestinal obstruction secondary to abdominal 
adhesions is denied.

A separate 10 percent rating for a 6 centimeter scar in the 
central abdominal region and 4.5 centimeter drainage scar in 
the right lower flank is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An 40 percent evaluation for hepatitis C with high liver 
enzymes is granted, subject to the law and regulations 
governing the award of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


